652 F.2d 453
UNITED STATES of America, Plaintiff-Appellee,v.Augustus Charles BOBO, Defendant-Appellant.
Nos. 80-7100, 80-7238

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Unit B
Aug. 3, 1981.
Augustus Charles Bobo, pro se.
Bill L. Barnett, Asst. U. S. Atty., Birmingham, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Alabama.
Before GODBOLD, Chief Judge, KRAVITCH and HATCHETT, Circuit Judges.
PER CURIAM:


1
The district court correctly denied appellant's motion to vacate sentence, 28 U.S.C. § 2255.  Appellant was tried and convicted under the same indictment involved in U. S. v. Kennington, 650 F.2d 544 (1981), and the decision in that case controls this case.


2
As in Kennington, the district court must amend the sentence to delete the special parole term imposed under 21 U.S.C. § 846.  Bifulco v. U. S., 447 U.S. 381, 100 S.Ct. 2247, 65 L.Ed.2d 205 (1980).  At the same time in the judgment of conviction the court should delete the erroneous reference to 21 U.S.C. § 341 because appellant contends this reference causes difficulty with the parole board.


3
AFFIRMED with instructions.